DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications Application No. 62/097388, 14/845001, 15/392168, and 16/135285, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
For example, claim 2 (this analysis also applies to the subsequent independent and depending claims) recites the limitation “wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items”, which is the limitation of now cancelled claim 6. And while this limitation may be considered as an originally filed claim of the instant application filed 10/14/2020, there does not appear to be any support for this particular limitation in the Applicant’s original disclosure. 
Accordingly, claims 2-5, 7-12, 14-18, and 20-21 are not entitled to the benefit of the prior application. The Applicants should please note that this application does repeat a substantial portion of prior Application No. 14/845001, but adds and claims additional disclosure not presented in the prior application.  Since this application names an inventor/inventors also named in the prior application, it may constitute a continuation-in-part of the prior application.  Should the Applicants desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
a.  The Applicants may cancel the claim limitations that were not disclosed in the parent applications.  
or
b.  Should the Applicants not cancel the claim limitations, then the Applicants should convert the application to a continuation-in-part, and the new limitations will receive the current application's filing date of 10/14/2020.  
i.  The applicant would be required to file a new oath and declaration.
ii.  The claim limitations would be required to be added to the specification without adding any other new matter.

Remarks
Applicant’s amendment and response dated 2/11/2022 has been provided in response to the 2/9/2022 Office Action which rejected claims 2-21, wherein claims 2, 8-10, 15-17, 20 and 21 have been amended and claims 6, 13, and 19 have been cancelled. Thus, claims 2-5, 7-12, 14-18, 20 and 21 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-5, 7-12, 14-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 10,838,697 B2 in view of Gustafsson et al. (US Patent 11,030,552 B1) and/or Dannelongue (US Patent 9,275,482 B1) and/or Tappan et al. (US Patent Application 2015/0186483 A1) and/or Stolte et al. (US Patent Application Publication 2009/0319556 A1). Additionally, claims 2-5, 7-12, 14-18, 20, and 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,127,021 B1 in view of Gustafsson et al. (US Patent 11,030,552 B1) and/or Dannelongue (US Patent 9,275,482 B1) and/or Tappan et al. (US Patent Application 2015/0186483 A1) and/or Stolte et al. (US Patent Application Publication 2009/0319556 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and those of the patent would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of the references cited above. 
Therefore, claims 2-21 of the instant application are not patently distinct from the patented claims and as such are unpatentable for obvious-type double patenting.

The analysis is as follows:


17/070207 (Instant Application)
US Patent
10,838,697
US Patent 
10,127,021
2. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: 


analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items, wherein the first data type comprises geographic data; 

and wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items

selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types, wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map, and wherein the first visualization type comprises at least one of: map, heat map, or geographic map; 




generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items; and 

causing display of the first displayable data visualization.
1. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: 


analyzing at least some data items of a set of data items to determine one or more attributes of the set of data items; 

(Tappan reference, see rejection below)

(Dannelongue reference, see rejection below)




selecting, based at least in part on the one or more attributes of the set of data items, a first one or more data visualization types of a plurality of data visualization types, wherein the plurality of data visualization types are built-in and include at least one of: time series, scatter plot, histogram, chart, graph, table, map, heat map, or geographic map; 







generating a first plurality of displayable data visualizations based at least in part on a portion of the set of data items and at least some of the first one or more data visualization types; 


causing display of the first plurality of displayable data visualizations, wherein: at least a first displayable data visualization of the first plurality of displayable data visualizations is displayed as a thumbnail and is manipulable to allow user interactivity with at least a portion of the set of data items, and is further is selectable to cause display of an enlarged version of the first displayable data visualization that is also interactive, at least the first displayable data visualization and a second displayable data visualization of the first plurality of displayable data visualizations are displayed simultaneously, and information displayed in the first displayable data visualization and the second displayable data visualization includes at least the portion of the set of data items; receiving a user input modifying at least one of the data items of the portion of the set of data items on which the first plurality of displayable data visualizations is based at least in part; generating an additional one or more displayable data visualizations based at least in part on the modified data items, wherein at least some of the additional one or more displayable data visualizations are displayed as thumbnails and are manipulable to allow user interactivity with at least a portion of the modified data items; and causing display of the additional one or more displayable data visualizations.
Claim 9: The computer system of claim 8, wherein the one or more attributes include a type of the set of data items 
1. A computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: by one or more hardware computer processors executing program code: receiving an indication of a set of data items; automatically analyzing at least some data items of the set of data items to determine one or more attributes of the set of data items; 
(Tappan reference, see rejection below)

(Dannelongue reference, see rejection below)




automatically selecting, based at least in part on the one or more attributes of the set of data items, a first one or more data visualization types of a plurality of data visualization types, wherein the plurality of data visualization types comprise a plurality of built in formats for displaying and visualizing sets of data items, and wherein the plurality of data visualization types includes at least one of: time series, scatter plot, histogram, chart, graph, table, map, heat map, or geographic map; 


applying the set of data items to the first one or more data visualization types to generate a first plurality of displayable data visualizations; 



causing display of the first plurality of displayable data visualizations, wherein: at least a first displayable data visualization of the first plurality of displayable data visualizations is interactive and includes at least part of the applied set of data items, at least a second displayable data visualization of the first plurality of displayable data visualizations is interactive and includes at least part of the applied set of data items, at least the second displayable data visualization that is interactive is selectable to cause display of an enlarged version of the second displayable data visualization that is also interactive and includes at least part of the applied set of data items, at least the first and second displayable data visualizations are displayed simultaneously, and at least some of the first plurality of displayable data visualizations are displayed as interactive thumbnails; receiving a user input modifying the set of data items that are represented in the plurality of displayable data visualizations; in response to the user input, transforming the set of data items into an updated set of data items; automatically analyzing at least some data items of the updated set of data items to determine one or more attributes of the updated set of data items; automatically selecting, based at least in part on the one or more attributes of the updated set of data items, a second one or more data visualization types of the plurality of data visualization types; applying the updated set of data items to the second one or more data visualization types to generate a second one or more displayable data visualizations; and causing display of the second one or more displayable data visualizations, wherein at least one displayable data visualization of the second one or more displayable data visualizations is interactive.

Claim 3: The computer implemented method of claim 1, wherein the one or more attributes include a type of the set of data items
Claims 3, 4

Claim 5
(Stolte reference, see rejection below)
Claim 10
Stolte reference, see rejection below)
Claim 7
Claims 7, 11, 14


Claim 8
(Gustafsson reference, see rejection below)

Claim 1
(Gustafsson reference, see rejection below)

Claim 1
Claim 9
Claim 2
Claims 2, 4, 5
Claim 10
Claim 1
Claim 1
Claim 12
Claim 10
Claim 7
Claim 15
Claim 1
Claim 1
Claim 16
Claim 2
Claim 2, 4, 5
Claim 17
Claim 1
Claim 1
Claim 18
Claim 10
Claim 7
Claim 20
Claim 1
Claim 7
Claim 21
Claim 2
Claims 2, 4, 5


The analysis for the other rejected claims not specifically presented above is similar. Please see rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US Patent 11,030,552 B1) in view of  Dannelongue (US Patent 9,275,482 B1).
As to claim 2, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66) wherein the first data type comprises geographic data (and col.5 lines 47-61), 
 	 selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: map, heat map, or geographic map (See e.g. col.8 lines 55-62), generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items.

In an analogous art of analyzing and displaying data, however, Dannelongue teaches wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items (see e.g. col.2 lines 16-24: a data sample may be extracted from the data source, where the data sample includes a portion of the data residing in the data source. The data sample may be analyzed for a data pattern. The analyzed data pattern may be compared to a list of data patterns associated with particular data types, and a data type may be selected based on the comparison. A visual representation of data associated with the data source may be generated and displayed based on the selected data type and Fig.4A and associated text, e.g. col.5 lines 41-64: As shown in FIG. 4A, data patterns database 320 may include data pattern entries 410 (referred to herein collectively as “data pattern entries 410” and individually as “data pattern entry 410”) and corresponding data type entries 420 (referred to herein collectively “data type entries 420” and individually as “data type entry 420”); Data pattern entry 410 may include information about a particular data pattern. Data type entry 420 may specify a particular data type associated with a corresponding data pattern entry 410; Data pattern entry 410 may further include information about whether a particular dimension of data is associated with a particular range. Data pattern entry 410 may further include information about whether the data is associated with repeating frames and may further include a size range associated with the repeating frames (e.g., a range of sample values per frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Dannelongue in order to provide a more efficient and user friendly method of selecting a display type and/or visualization representation for data.

As to claim 5, Gustafsson also teaches wherein the set of data items includes one or more column headers, and wherein the first data type is determined, at least in part, based on the one or more column headers (See e.g. col.4 lines 59-64 and col.5 lines 47-61).
As to claim 7, Gustafsson also teaches wherein the first data type is determined, at least in part, based on another attribute of at least a portion of the set of data items (see e.g. col. 6 lines 32-44).
As to claim 10, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66) wherein the first data type comprises at least one dates or times (and col.5 lines 47-61), 
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: time series or calendar (See e.g. col.6 lines 53-56), 
generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items.

In an analogous art of analyzing and displaying data, however, Dannelongue teaches wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items (see e.g. col.2 lines 16-24: a data sample may be extracted from the data source, where the data sample includes a portion of the data residing in the data source. The data sample may be analyzed for a data pattern. The analyzed data pattern may be compared to a list of data patterns associated with particular data types, and a data type may be selected based on the comparison. A visual representation of data associated with the data source may be generated and displayed based on the selected data type and Fig.4A and associated text, e.g. col.5 lines 41-64: As shown in FIG. 4A, data patterns database 320 may include data pattern entries 410 (referred to herein collectively as “data pattern entries 410” and individually as “data pattern entry 410”) and corresponding data type entries 420 (referred to herein collectively “data type entries 420” and individually as “data type entry 420”); Data pattern entry 410 may include information about a particular data pattern. Data type entry 420 may specify a particular data type associated with a corresponding data pattern entry 410; Data pattern entry 410 may further include information about whether a particular dimension of data is associated with a particular range. Data pattern entry 410 may further include information about whether the data is associated with repeating frames and may further include a size range associated with the repeating frames (e.g., a range of sample values per frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Dannelongue in order to provide a more efficient and user friendly method of selecting a display type and/or visualization representation for data.

As to claim 11, Gustafsson also teaches wherein the first displayable data visualization comprises time series, including a time series plot (See e.g. col.6 lines 53-56).

As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above. 
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of
claim 7, and therefore, is rejected for the reasons stated above.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Dannelongue, as applied to claim 1 above, and further in view of Stolte et al. (US Patent Application Publication 2009/0319556 A1).
As to claim 3, Gustafsson in view of Dannelongue teaches the limitations of claim 1, but does not specifically teach wherein the geographic data comprises at least one of: geographic coordinates, map coordinates, or latitude and longitude coordinates.
In an analogous art of data analysis, however, Stolte teaches wherein the geographic data comprises at least one of: geographic coordinates, map coordinates, or latitude and longitude coordinates (see e.g. [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Dannelongue to incorporate/implement the limitations as taught by Stolte in order to provide a more efficient and user friendly method of generating map views of data.
As to claim 4, Stolte further teaches wherein the geographic data comprises geographic abbreviations (see Fig.2A and associated text, e.g. [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Dannelongue to incorporate/implement the limitations as taught by Stolte in order to provide a more efficient and user friendly method of generating map views of data.

Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Dannelongue, as applied to claims 2 and 10 above, and further in view of Bhaskaran et al. (US Patent Application Publication 2013/0275904 A1).
As to claim 8, Gustafsson in view of Dannelongue teaches the limitations of claim 2, but does not specifically teach receiving a user input modifying data items that are represented in the first displayable data visualization; and causing display of an updated first displayable data visualization.
In an analogous art of data visualization, however, Bhaskaran teaches receiving a user input modifying data items that are represented in the first displayable data visualization; and causing display of an updated first displayable data visualization (See e.g. [0021] and [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Dannelongue to incorporate/implement the limitations as taught by Bhaskaran in order to provide a more intuitive and faster way for users to interact with visualizations in a user interface.

As to claim 9, Bhaskaran further teaches wherein the user input modifying data items comprises at least one of: combining the data items with one or more other data items, receiving and applying a query of the set of data items, or receiving and filtering based on a selection of particular data items or types of data items of interest to the user (see Figs: 7, 8 and associated text, e.g. [0044] and [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Dannelongue to incorporate/implement the limitations as taught by Bhaskaran in order to provide a more intuitive and faster way for users to interact with visualizations in a user interface.

As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (US Patent 11,030,552 B1) in view of  Dannelongue (US Patent 9,275,482 B1) and Tappan et al (US Patent Application Publication 2015/0186483 A1).

As to claim 17, Gustafsson teaches a computer-implemented method of generating displayable data visualizations, the computer-implemented method comprising: 
by one or more hardware computer processors executing program code (See e.g. col.2 lines 24-26):
analyzing at least some data items of a set of data items to determine at least a first data type associated with at least one of the data items of the set of data items (See Figs: 1, 3 and associated text, e.g. col.3 lines 57-66),
  selecting, based at least in part on the first data type, a first visualization type from a plurality of data visualization types (See e.g. col.6 lines 58-65), wherein the plurality of data visualization types are built-in and include at least one of: time series, calendar, scatter plot, line plot, histogram, chart, graph, table, map, heat map, or geographic map (See e.g. col.8 lines 55-62), and wherein the first visualization type comprises at least one of: scatter plot, line plot, chart, or graph (See e.g. col.8 lines 55-62),
 generating at least a first displayable data visualization of the first visualization type, wherein the first displayable data visualization is based at least in part on a portion of the set of data items (see e.g. col.8 lines 26-34) and causing display of the first displayable data visualization (See e.g. col.8 lines 34-38).

Gustafsson does not specifically teach wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items.

In an analogous art of analyzing and displaying data, however, Dannelongue teaches wherein the first data type is determined, at least in part, based on a range of values of at least a portion of the set of data items (see e.g. col.2 lines 16-24: a data sample may be extracted from the data source, where the data sample includes a portion of the data residing in the data source. The data sample may be analyzed for a data pattern. The analyzed data pattern may be compared to a list of data patterns associated with particular data types, and a data type may be selected based on the comparison. A visual representation of data associated with the data source may be generated and displayed based on the selected data type and Fig.4A and associated text, e.g. col.5 lines 41-64: As shown in FIG. 4A, data patterns database 320 may include data pattern entries 410 (referred to herein collectively as “data pattern entries 410” and individually as “data pattern entry 410”) and corresponding data type entries 420 (referred to herein collectively “data type entries 420” and individually as “data type entry 420”); Data pattern entry 410 may include information about a particular data pattern. Data type entry 420 may specify a particular data type associated with a corresponding data pattern entry 410; Data pattern entry 410 may further include information about whether a particular dimension of data is associated with a particular range. Data pattern entry 410 may further include information about whether the data is associated with repeating frames and may further include a size range associated with the repeating frames (e.g., a range of sample values per frame).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson to incorporate/implement the limitations as taught by Dannelongue in order to provide a more efficient and user friendly method of selecting a display type and/or visualization representation for data.

Gustafsson in view of Dannelongue does not specifically teach wherein the first data type comprises scalars.

In an analogous art of data analysis, however, Tappan teaches wherein a first data type comprises scalars (see e.g.Fig.3 and associated text, e.g. [0037]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gustafsson in view of Dannelongue to incorporate/implement the limitations as taught by Tappan in order to provide a more efficient method/system of visualizing and grouping analyzed data types.

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson in view of Dannelongue and Tappan, as applied to claim 17 above, and further in view of Bhaskaran.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.
As to claim 21, the limitations of claim 21 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192